ORDER
Aquilino, Judge:
The plaintiffs in the above-encaptioned case and 104 other cases similarly situated having made a motion for a citation of contempt and other relief against the defendant in conjunction with its noncompliance with the final judgments entered therein; and the court having granted the motion in part per Slip Op. 92-58,16 CIT 285 (April 24,1992); and the court in Slip Op. 92-58 having ordered the Chief of the Residual Liquidation and Protest Branch of the New York Customs Region and the defendant and its other officers, employees, agents, servants, sureties and assigns to reliquidate within 30 days each and every entry listed on the final judgments entered in the 105 actions and not previously reliquidated or annotated by the parties as “not stipulable” and which would result in lower duties, with any resulting duty differentials to be paid to the plaintiffs, together with interest thereon as provided by law; and the court having further ordered the defendant to file a written report of its compliance with Slip Op. 92-58 by the end of the 30-day period; and the defendant having filed on May 26,1992 a Report of Compliance With the Order of April 24, 1992, as supplemented on June 5, 1992; and the court having held a hearing on June 16,1992 on defendant’s compliance with Slip Op. 92-58, at which the parties reached certain understandings; Now, therefore, pursuant to said understandings, it is hereby
Ordered that the defendant reliquidate entry number 4701-81-533084-2 in the above-encaptioned case by first calculating the average duty refund for other entries from among the 410 entries reliquidated pursuant to Slip Op. 92-58 on behalf of the above-named plaintiff importer and then applying that derived percentage to the liquidated duties on the aforesaid entry; and it is further hereby
Ordered that, within 30 days of the date of this order, the defendant transmit the duty refund on the aforesaid entry, together with interest thereon as provided by law, to the plaintiff and file with the court and serve upon the plaintiff written confirmation thereof; and it is further hereby
Ordered that, upon receipt of the duty refund and interest on the aforesaid entry, the plaintiff file with the court and serve upon the defendant written acknowledgment thereof.